Order unanimously reversed, with $20 costs and disbursements to the appellants and the motion granted (Edward Tarr, Inc. v. Phoenix Pubs., 1 A D 2d 189, affd. 1 N Y 2d 870), and judgment is directed to be entered in favor of the defendants dismissing the complaint herein, with costs. The affidavits raise no issue of fact with respect to the tenants’ agreement to remove after 16 months, a period longer than that authorized by the statute. Concur — Breitel, J. P., Botein, Rabin, Frank and Yalente, JJ.